The opinion of the Court was delivered by
Sergeant, J.
—In the case of M’Clurg v. Bowers, 9 Serg. & Rawle 24, it is stated to have been settled by long practice and understanding, that the bail has till the quarto die post to make the surrender of his principal. The fourth day of the term inclusive is the quarto die post. 3 Black. Comm. 278 ; 1 Arch. Prac. 35. No praclice or usage exists which varies the rule, and gives to the bail the fourth day of the term exclusive of the first, as has been contended here. It follows that Oliver Cowles, the defendant in the original suit, not having been surrendered by the bail till Friday, which was after the quarto die post, the surrender was too late, and the plaintiff was entitled to judgment on his scire facias.
Judgment reversed, and judgment for plaintiff.